Citation Nr: 0738094	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2005.  A transcript of the hearing is associated with the 
veteran's claims folders.  When this case was before the 
Board in January 2006, it was remanded for further 
development.  It has since been returned to the Board for 
further appellate consideration.

The Board notes that the report of a September 2006 VA fee-
basis examination notes the examiner's opinion that the 
veteran's right knee disability is etiologically related to 
his service-connected left foot disability.  The record 
before the Board does not reflect that the originating agency 
has adjudicated the issue of entitlement to service 
connection for right knee disability.  Therefore, this matter 
is referred to the originating agency for appropriate action.


REMAND

In the January 2006 remand, the Board directed the RO or the 
Appeals Management Center (AMC) to arrange for the veteran to 
be afforded VA examinations to determine the current degree 
of severity of his service-connected left knee and low back 
disabilities.  

The report of a September 2006 VA fee-basis examination of 
the veteran's left knee indicates that the examiner 
previously examined the veteran in July 2006 and that there 
had been no change in the veteran's left knee disability 
since July 2006.  Therefore, the examiner did not re-examine 
the veteran.  He did report information from his July 2006 
examination of the veteran.  

The Board notes that the report of the July 2006 examination 
is not of record and that the information provided in the 
September 2006 report is not adequate for rating purposes and 
is not compliant with the Board's remand directive.  
Similarly, the report of a September 2006 VA fee-basis 
examination of the veteran's low back disability is not 
adequate for rating purposes and is not compliant with the 
Board's remand directive.  In this regard, the Board notes 
that neither report provides an assessment of the functional 
impairment due to incoordination, weakness, or excess 
fatigability.  Although the reports of these examinations 
indicate that the veteran experiences pain with repetitive 
movements, neither report provides an assessment of the 
additional limitation of motion on repeated use or during 
flare-ups. 

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should obtain a copy of any pertinent 
VA outpatient records for the period 
since May 2006 and the report of the July 
2006 fee-basis examination report 
discussed above.

2.  If the RO or the AMC is unsuccessful 
in its efforts to obtain any evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination to determine the nature 
and extent of all impairment due to his 
service-connected left knee disability.  
The claims folders must be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
report.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation of 
the knee.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability should 
also be described by the examiner.  If 
feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  If 
it is not feasible to express additional 
function impairment in terms of degrees 
of loss, the examiner should so state.
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folders must be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
report.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



